948 F.2d 1282
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony J. RANKINE,  Ayj-oyu-zjb, and in the name of theU.S. Congress, and in the name of all aliens in asimilar situation as Rankine, Plaintiff-Appellant,v.David L. MILHOLLAN, Individual and Officer;  Mary M. Dunne,Individual and Officer;  Michael J. Heilman, Individual andOfficer;  Charles E. Auslander, Individual and Officer;Rebecca H. Thompson, Individual and Officer;  RobertGodshall, Individual and Officer;  Jesse M. Sellers,Individual and Officer;  Deanna Rodriquez, Individual andOfficer;  Douglas Bow, Individual and Officer;  FlorenceJones, Individual and Officer;  Unnamed Minions Number 1 to50, as Individuals and Officers;  Attorney General of theUnited States, in the capacity of an officer vested byCongress and as caretaker of Title 8 and similar laws;Unnamed Policy Officers of the Department of Justice, (inlike capacities as the Attorney General);  the United StatesDepartment of Justice, and Executive Office of ImmigrationReview & Immigration and Naturalization Service, (in thecapacity of an executive agency, the custodial agency of INSrecords, as well as caretaker agency of Title 8 and allother laws and treaties, aiding or promoting the rights ofpersons), defendants, for damages;  United States ofAmerica, defendant for declaratory and injunctive relief,Defendants-Appellees.
No. 91-2035.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 11, 1991.Decided Nov. 20, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.   Richard L. Voorhees, Chief District Judge.  (CA-90-22-ST-C-V)
Anthony J. Rankine, appellant pro se.
Clifford Carson Marshall, Jr., Office of the United States Attorney, Asheville, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Anthony J. Rankine appeals from the district court's order dismissing this action on the basis of jurisdictional defects and sovereign immunity.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Rankine v. Milhollan, CA-90-22-ST-C-V (W.D.N.C. Nov. 1, 1990 and Jan. 22, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.   The motions to expedite appeal, to appoint counsel, and to expedite oral argument are denied.


2
AFFIRMED.